Order entered December 2, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00784-CV

                TONYA PARKS AND PARKS REALTY FIRM, LLC, Appellants

                                              V.

                 AFFILIATED BANK AND JOSHUA CAMPBELL, Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04540-C

                                          ORDER
        We GRANT, in part, and DENY, in part, appellants’ July 6, 2016 motion to extend the
time to file a notice of appeal. We GRANT the motion as it pertains to Affiliated Bank only.
The notice of appeal filed in the trial court on July 1, 2016 is deemed timely as it pertains to
appellants’ appeal regarding Affiliated Bank. We DENY the motion as it pertains to Joshua
Campbell and DISMISS Joshua Campbell as a party to this appeal because the notice of appeal
was untimely as to him. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.008(b) (West 2015). We
DIRECT the Clerk of this Court to remove Joshua Campbell as a party to this appeal.
        We DENY appellees’ August 18, 2016 motion for involuntary dismissal for want of
jurisdiction.
        We GRANT appellants’ August 22, 2016 motion for an extension of time to file a brief.
and extend the time to JANUARY 2, 2017.
                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE